DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on April 16, 2020, and the claims 1 -20 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent application no. 15/618,925 (Now U.S. patent US 10,657,615 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 1-20 of the instant application and thus anticipate the claims of the instant application.   Claims 1-20 of the instant application are therefore not patentably distinct from claims 1-20 of the U.S. Patent U.S. patent US 10,657,615 B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant application (16/850,960)
Patent (US 10,657,615 B2)
1.A system, comprising: a hardware processor; and a memory medium that is coupled to the processor and that includes instructions executable 5by the processor; wherein the system is in a first jurisdiction and as the processor executes the instructions, the system: receives a request for a transaction from a second 
















2. The system of claim 1, wherein the program instructions that executes the transaction include a branded look and feel.  
103. The system of claim 1, wherein the privacy law includes a requirement that the transaction that involves the private information of a citizen of the second jurisdiction occurs within the second jurisdiction.  
4. The system of claim 1, wherein when the system provides, to the third computer 15system, the at least one of the container and the virtual machine, the system provides the at least one of the container and the virtual machine to a fourth computer system that stores the at least one of the container and the virtual machine and provides the container to the third computer system.  
205. The system of claim 1, wherein when the system receives the request for the transaction from the second computer system in the second jurisdiction, the system determines that the second jurisdiction is subject to the privacy law, based on metadata of the request.  

7. The system of claim 1, wherein the metadata includes a transaction identification, a receipt, and/or time information.

Claims: 8-20 (claims)

that involves a citizen of a second jurisdiction from a second computer system in the second jurisdiction, wherein: the transaction comprises at least one of a sales transaction, a property transaction, and a commercial transaction, the transaction between a provider and a customer, wherein the system belongs to the provider and the citizen of the second jurisdiction is the customer; executing the transaction comprises receiving private information from the citizen of the second jurisdiction and using the private information; the request for the transaction does not comprise the private information; and the second jurisdiction is subject to a privacy law prohibiting a transfer of the private information to the first jurisdiction, the privacy law comprising at least one of a privacy statute and a privacy regulation; determines that the second computer system is in the second jurisdiction, wherein determining that the second computer system is in the second jurisdiction comprises receiving a network address of the second computer system; determines that the second jurisdiction is subject to the privacy law; in response to determining that the second jurisdiction is subject to the privacy law:  selects, from a plurality of computer systems in the second jurisdiction, a third computer system, in the second jurisdiction, to execute the transaction; provides, to the third computer system, in the second jurisdiction, at least one of a container and a virtual machine that includes program instructions to execute the transaction; provides an instruction to the third computer system to execute the program instructions that executes the transaction, wherein: in response to executing the program instructions that execute the transaction, the third computer system receives the private information from the second computer system and uses the private information to complete the transaction; and the instructions included in the memory medium prevent the system from receiving the private information; receives, from the third computer system, metadata associated with the transaction, wherein: the metadata comprises an indication that the transaction was successful; and in response to providing the metadata to the system, the third computer system deletes the private information; and in response to receiving the metadata, provides at least one of one or more goods and one or more services to the citizen of the second jurisdiction, based on the metadata.  
2. The system of claim 1, wherein the program instructions that executes the transaction include a branded look and feel.
3. The system of claim 1, wherein the privacy law includes a requirement that the transaction that involves the private information of a citizen of the second jurisdiction occurs within the second jurisdiction.  
4. The system of claim 1, wherein when the system provides, to the third computer system, the at least one of the container and the virtual machine, the system provides the at least one of the container and the virtual machine to a fourth computer system that stores the at least one of the container and the virtual machine and provides the container to the third computer system.  
5. The system of claim 1, wherein when the system receives the request for the transaction from the second computer system in the second jurisdiction, the system determines that the second jurisdiction is subject to the privacy law, based on metadata of the request.  

7. The system of claim 1, wherein the metadata includes a transaction identification, a receipt, and/or time information.

Claims: 8-20 (repeating claims)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sm Islam/
Examiner, Art Unit 2457
Date: 1/10/2021.
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457